DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 10/31/2017.  Claims 1, 3, 5-10, 15 and 17-20 are amended as per applicant’s amendment dated 4/05/2021.  Claims 1-20 are rejected.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive. 
	Regarding the prior art rejection of claim 1 applicant states [Remarks, pages 15-17] that Facemire and Blackwell do not teach features of Figures 8B, 8D and 0074 of applicant’s specification.   The examiner disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Figures 8B, 8D and 0074 of applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant further states [Remarks, pages 17-19], that Facemire and Blackwell do not teach dragging and dropping text to the query input user interface to generate a new query repetitively.  The examiner disagrees.  	 
	Facemire discloses a query may be dragged and dropped for different sources having different interfaces and the preview results are displayed, see Fig. 2 (0028).   Blackwell teaches that a user may perform a search wherein the search results are displayed in the toolbar (first user interface), Fig. 1; the user may select and open a selected web page search result from the first set of search results (second user interface) Fig. 1 (0026), multiple search results may be opened and viewed simultaneously (0027), a new search may be added to the search string by dragging and dropping content/terms currently viewed into text box 180 from web page 120, see Fig. 1; both first set of search results (search tool bar 110) and the second results, 
	Blackwell further teaches that selected content may be added to the search string, a new search may be instantly performed and the results are updated (0030).  Since, the results are updated, we know the query was changed.  Therefore, Blackwell teaches “modifying the query using the first text to create a modified query”.
	Facemire discloses that a query may be dragged and dropped for different sources having different interfaces and the preview results are displayed, see Fig. 2 (0028).   Blackwell teaches that a user may perform a search wherein the search results are displayed in the toolbar (first user interface), Fig. 1; the user may select and open a selected web page search result from the first set of search results (second user interface) Fig. 1 (0026), multiple search results may be opened and viewed simultaneously (0027), a new search may be added to the search string by dragging and dropping content/terms currently viewed into text box 180 from web page 120, see Fig. 1; both first set of search results (search tool bar 110) and the second results, 
	As previously stated, Blackwell teaches that selected content may be added to the search string, a new search may be instantly performed and the results are updated (0030).  Since, the results are updated the query was changed and it is obvious that a query could be changed for every drag and drop command executed by a user.  Therefore, Blackwell teaches “modifying the modified query using the second text to create a second modified query”.
	Claim 1 is rejected. 
	
	Regarding claim 10, applicant states [Remarks, pages 21-22], that Tong and Blackwell do not teach visually distinguishing candidate query objects from non-candidate query objects.  The examiner disagrees.  
	Tong discloses that highly relevant links are displayed with a visual cue (candidate query object) indicating the web document is likely to be relevant to the user’s search query (0026).  For example: highly relevant links are bolded i.e. 210, see Fig. 2 and other links are not bolded (non-candidate object), i.e. 221 which is directed 
	Claim 10 is rejected.
	




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 10 recites in part “wherein a description of a first search result of the search results of the query concurrently comprises both:
a candidate query object of the candidate query objects, wherein the candidate query object is different than the query; and

a non-candidate query object of the non-candidate query objects, wherein applying the visual format to the candidate query object of the description of the first search result 
	The specification at 0057 and 0061 indicate that the candidate query object and non-candidate query object are resident in the “search results” instead of “the description”.  
	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (Patent Application Publication 2007/0157129; hereinafter referred to as Facemire). In view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Kantamneni (Patent Application Publication 2007/0185884; hereinafter referred to as Kantamneni). 

	As per claim 1, Facemire discloses a method of search query expansion, the method comprising:
executing, on a processor [Facemire, 0042] of a computing device, instructions that cause the computing device to perform operations, the operations comprising:

receiving a query submitted through the computing device [Facemire, a query may be dragged and dropped for different sources (0028)].

responsive to receiving the query, concurrently rendering, on a display of the computing device: [Facemire, a query may be dragged and dropped for different sources and the preview results are displayed (0028)]

a query input user interface [Facemire, a palate of searches 300, to be performed in parallel, Fig. 3 (0030)].

a first user interface populated with one or more first search results of the query associated with a first data source [Facemire, result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)].

a second user interface populated with one or more second search results of the query associated with a second data source [Facemire, result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)]

wherein the one or more first search results populated in the first user interface comprise a first search result, comprising 
wherein the one or more second search results populated in the second user interface comprise a second search result, comprising 
	
receiving user input through the first user interface comprising a drag and drop command 
	
receiving second user input through the second user interface comprising a second drag and drop command 
.
	Facemire does not explicitly disclose: 

	However, Blackwell teaches 

content/terms currently viewed into text box 180 from web page 120, see Fig. 1; both first set of search results (search tool bar 110) and the second results, i.e. webpages are displayed concurrently (0030)].

modifying the query using the first text to create a modified query [Blackwell, selected content may be added to the search string, a new search may be instantly performed and the results are updated (0030)].


content/terms currently viewed into text box 180 from web page 120, see Fig. 1; both first set of search results (search tool bar 110) and the second results, i.e. webpages are displayed concurrently (0030)].

and
modifying the modified query using the second text to create a second modified query [Blackwell, selected content may be added to the search string, a new search may be instantly performed and the results are updated (0030)].

	Kantamneni further teaches 

	Facemire discloses a graphical user interface having a plurality of separate source interfaces for generating and displaying search results in parallel from a drag-and-drop command search interface.  Blackwell teaches a query refinement method which allows a user to drag and drop search result objects to a web page input field, thereby modifying the query.  The query modification as taught by Blackwell could have been applied to the parallel search interface as taught by Facemire to provide a method of modifying a parallel search based on displayed content items.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of modifying a parallel search based on displayed content items, thereby increasing user satisfaction.
	Facemire and Blackwell in combination teach a drag and drop method of modifying search queries from search result content.  Kantamneni teaches displaying search results canonically with search result description.  The canonically formatted search result descriptions as taught by Kantamneni could have been applied to the drag and drop query modification as taught by Facemire and Blackwell to provide a method of displaying search results with descriptions for drag and drop search queries.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one 

	As per claim 2, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach the operations comprising: rendering, on the display of the computing device, second search results based upon the modified query [Blackwell, selected content may be added to the search string, a new search may be instantly performed and the results are updated (0030)].

	As per claim 3, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach the operations comprising: receiving a second drag and drop command of an image from a third search result populated within at least one of the first user interface associated with the first data source or the second user interface associated with the second data source, wherein the second drag and drop command drags the image from the second search result to the query input user interface [Facemire, result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)] and [Blackwell, the search method is directed toward iterative searching (0004), search results may include thumbnail images of target pages (0028), a new search may be added to the search string by dragging and dropping content/terms into text box 180 from web page 120, see Fig. 1 (0030), search result previews may include a list of links, abstracts and images/thumbnails of the target, the user may scroll through the choices and make 

	As per claim 6, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach wherein the first user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts (second object) and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
at least one of:
wherein the second user interface comprises a first calendar user interface and the first object comprises a first calendar entry;

wherein the second user interface comprises a first file system user interface and the second object comprises a first file;

wherein the second user interface comprises a first social network user interface and the second object comprises a first social network post; or


	As per claim 9, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach, 
wherein the first user interface comprises a first search user interface and the second object comprises a third search result [Facemire, a palate of searches 300, to be performed in parallel, Fig. 3 (0030), result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)] and [Kantamneni, search results, including descriptions, may be displayed canonically, see Figs.  4 and 5].
at least one of:
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts (second object) and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
wherein the second user interface comprises a first file system user interface and the second object comprises a first file;
wherein the second user interface comprises a first social network user interface and the second object comprises a first social network post; or

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Facemire et al. (Patent Application Publication 2007/0157129). In view of Blackwell et al. (Patent Application Publication 2015/0058318) in further view of Kantamneni (Patent Application Publication 2007/0185884) in further view of Naqvi (Patent Application Publication 2010/0287161; hereinafter referred to as Naqvi).  

	As per claim 4, Facemire, Blackwell and Kantamneni in combination teach the method of claim 3 as noted above and further teach as noted above and further teach wherein the modifying comprises: 
	None of Facemire, Blackwell nor Kantamneni explicitly teach determining a topic of the image.
	However, Naqvi teaches: this aspect [Naqvi, a feature extraction processor may identify all objects/features in an image (0031), features may be classified and a descriptor/tag is assigned to each feature and the tags may be used to build an index (0033)].
	None of Facemire, Blackwell nor Kantamneni explicitly teach using the topic to modify the query. 
	However, Naqvi teaches: this aspect [Naqvi, tags may be stored and searched for situation and scene understanding (0034)].
	Facemire, Blackwell and Kantamneni in combination teach a drag and drop search query yielding canonical search results with descriptions.   Naqvi teaches performing image feature extraction and classification using tags.  The tags are 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Facemire et al. (Patent Application Publication 2007/0157129). In view of Blackwell et al. (Patent Application Publication 2015/0058318) in further view of Kantamneni (Patent Application Publication 2007/0185884) in further in further view of Leukart et al. (U.S. Patent 7,747,966; hereinafter referred to as Leukart).

	As per claim 5, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach 
at least one of:
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts (second object) and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].

wherein the second user interface comprises a first file system user interface and the second object comprises a first file;

wherein the second user interface comprises a first social network user interface and the second first object comprises a first social network post;
 or
wherein the second user interface comprises a first search user interface and the second object comprises a third search result [Facemire, a palate of searches 300, to 
	None of Facemire, Blackwell nor Kantamneni explicitly teach wherein the first user interface comprises a first calendar user interface and the first object comprises a first calendar entry.	
	However, Leukart teaches wherein the first user interface comprises a first calendar user interface and the first object comprises a first calendar entry [Leukart, the user interface includes an inbox (email user interface) listing email items (email objects) the To-Do bar (calendar) includes date picker control see Fig. 2 (col. 5, lines 15-27), appointments (calendar entries) are listed in the To-Do bar, see Fig. 6 (col. 7, lines 62-65)].
	Facemire, Blackwell and Kantamneni in combination teach a graphical user interface having a plurality of separate source interfaces for generating and displaying search results in parallel from a drag-and-drop command search interface.  Leukart teaches calendar and email interfaces having calendar and email objects.  The calendar and email interfaces as taught by Leukart could have been applied to the parallel search interface as taught by Facemire, Blackwell and Kantamneni to provide a method of displaying calendar and email search results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as obvious over Facemire et al. (Patent Application Publication 2007/0157129). In view of Blackwell et al. (Patent Application Publication 2015/0058318) in further view of Kantamneni (Patent Application Publication 2007/0185884) in further view of Arrouye et al. (Patent Application Publication 2008/0033919; hereinafter referred to as Arrouye).  

	As per claim 7, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach 
at least one of:
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts (second object) and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
wherein the second user interface comprises a first calendar user interface and the first object comprises a first calendar entry;
wherein the second user interface comprises a first social network user interface and the second object comprises a first social network post; or
wherein the second user interface comprises a first search user interface and the second object comprises a third search result.


	However, Arrouye teaches wherein the first user interface comprises a first file system user interface and the second object comprises a first file [Arrouye, a user interface (second file system user interface) shows document (second file) results of a file search for the word “button”, see Fig. 16A (0088)].
	
	Facemire, Blackwell and Kantamneni in combination teach a drag and drop search query yielding canonical search results with descriptions.   Arrouye teaches a user interface for a file system having document objects.  The file system interface and file system objects as taught by Arrouye could have been applied to the drag and drop search query yielding canonical search results with descriptions as taught by Facemire, Blackwell and Kantamneni to provide a method of displaying file system search results for a drag and drop query.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of displaying file system search results for a drag and drop query, thereby increasing user satisfaction.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (Patent Application Publication 2007/0157129; hereinafter referred to as Facemire). In view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Seligmann et al. (Patent Application Publication 2011/0078173; hereinafter referred to as Seligmann).  

	As per claim 8, Facemire, Blackwell and Kantamneni in combination teach the method of claim 1 as noted above and further teach 
at least one of:
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts (second object) and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
wherein the second user interface comprises a first file system user interface and the second object comprises a first file;
wherein the second user interface comprises a first calendar user interface and the first object comprises a first calendar entry; or
wherein the second user interface comprises a first search user interface
and the second object comprises a third search result.


	However, Seligmann teaches wherein the first user interface comprises a first social network user interface and the second object comprises a first social network post [Seligmann, a display includes a social network view 202 (social network user interface) and user message postings in viewer 205, see Fig. 8 (0137)].
	Facemire, Blackwell and Kantamneni in combination teach a drag and drop search query yielding canonical search results with descriptions.   Seligmann teaches a social network user interface with user message postings.  The social network user interface as taught by Seligmann could have been applied to the drag and drop search query yielding canonical search results with descriptions as taught by Facemire, Blackwell and Kantamneni to provide a method of displaying social network search results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of displaying social networking search results for drag and drop queries, thereby increasing user satisfaction.



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Tong (Patent Application Publication 2004/0255237; hereinafter referred to as Tong) in view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell).

	As per claim 10, Tong discloses a computing device comprising: a processor [Tong, 0018]; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations [Tong, 0018], the operations comprising:

receiving a query submitted through the computing device [Tong, user may send search queries to a server device (0022)].

obtaining search results for the query [Tong, web documents and their associated kinks are returned by the search engine (0026)].

evaluating the search results to identify candidate query objects within the search results [Tong, highly relevant links are displayed with a visual cue indicating the web document is likely to be relevant to the user’s search query, the documents were evaluated to determine their relevance (0026)].

applying a visual format to the candidate query objects within the search results to visually distinguish the candidate query objects from non-candidate query objects within 
a candidate query object of the candidate query objects, wherein the candidate query object is different than the query [Tong, highly relevant links are displayed with a visual cue (candidate query object) indicating the web document is likely to be relevant to the user’s search query (0026), highly relevant links are bolded i.e. 210, see Fig. 2 and other links are not bolded (non-candidate object), i.e. 221 which is directed toward a category description, the query “stanford” 201 is separate from the relevant links listed, i.e. 210, etc.(0028)]
a non-candidate query object of the non-candidate query objects, wherein applying the visual format to the candidate query object of the first search result visually distinguishes the candidate query object of the first search result from the non-candidate query object of the first search result [Tong, highly relevant links are displayed with a visual cue (candidate query object) indicating the web document is likely to be relevant to the user’s search query (0026), highly relevant links are bolded i.e. 210, see Fig. 2 and other links are not bolded (non-candidate object), i.e. 221 which is directed toward a category description, the query “stanford” 201 is separate from the relevant links listed, i.e. 210, etc.(0028)]


rendering, on a display of the computing device, a query input user interface and the search results within a search user interface, wherein the search results within the search user interface comprise the first search result and a second search result of the 

	Tong does not explicitly disclose: receiving user input through the search user interface comprising a drag and drop command dragging the candidate query object from the first search result within the search user interface on the display to the query input user interface, wherein the user input is received while the search user interface comprising the first search result and the second search result is rendered on the display; modifying the query using the candidate query object to create a modified query; rendering, on the display of the computing device, second search results for the modified query.
	However, Blackwell teaches receiving user input through the search user interface comprising a drag and drop command dragging the candidate query object from the first search result within the search user interface on the display to the query input user interface, wherein the user input is received while the search user interface comprising the first search result and the second search result is rendered on the display [Blackwell, a new search may be added to the search string by dragging and dropping content/terms currently viewed into text box 180 from web page 120, see Fig. 1 (0030)].

modifying the query using the candidate query object to create a modified query [Blackwell, a new search may be added to the search string by dragging and dropping content/terms currently viewed into text box 180 from web page 120, see Fig. 1 (0030)].

rendering, on the display of the computing device, second search results for the modified query [Blackwell, search results are updated (0030)].
	Tong discloses a method of visually differentiating highly relevant search results from other search results, thereby allowing users to easily select the most relevant results.  Blackwell teaches selecting content items to drag-and-drop on a search box, thereby modifying the search according to the content item dropped.  The drag-and-drop query modification as taught by Blackwell could have been combined with the visually differentiated highly relevant search results to provide a method of modifying a search by dragging-and-dropping visually differentiated content items on the search box.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of modifying a search by dragging-and-dropping visually differentiated content items on the search box, thereby increasing user satisfaction.



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as obvious over Tong (Patent Application Publication 2004/0255237; hereinafter referred to as Tong) in view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Heggem (Patent Application Publication 2007/0192314; hereinafter referred to as Heggem).  

	As per claim 11, Tong and Blackwell in combination teach the method of claim 10 as noted above.  
	Neither Tong nor Blackwell explicitly disclose: wherein the operations comprise: identifying the candidate query objects based upon prevalence of objects within the search results being within a first percentage of scored search results compared to prevalence of objects being within a second percentage of scored search results.  
	However, Heggem teaches this aspect [Heggem, search results may include at least two percentages of the buying entity’s filter criteria, i.e. filter scores; a first entity may pass 98% of the filter criteria and another seller may have passed only 35% of the criteria (0110), search results may be ranked according to relevance and only a top “N” percentage of results may be relevant (0176)].
	Tong and Blackwell in combination teach a method of displaying differentiated search results of a drag and drop query.  Heggem teaches ranking results and grouping the results according to determined percentiles.   The ranking and presentation of search results as taught by Heggem could have been combined with the drag and drop query having differentiated results as taught by Tong and Blackwell to provide a method 



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as obvious over Tong (Patent Application Publication 2004/0255237; hereinafter referred to as Tong) in view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Kim et al. (Patent Application Publication 2014/0143243; hereinafter referred to as Kim).  

	As per claim 12, Tong and Blackwell in combination teach the method of claim 10 as noted above.  
	Neither Tong nor Blackwell explicitly disclose: wherein the operations comprise: identifying the candidate query objects based upon a co-occurrence of objects within the search results with the query.
	However, Kim teaches wherein the operations comprise: identifying the candidate query objects based upon a co-occurrence of objects within the search results with the query [Kim, one or more entities are selected based upon the frequencies with which they co-occur (0177)].
	Tong and Blackwell in combination teach a method of displaying differentiated search results of a drag and drop query.  Kim teaches ranking results according to the amount by which phrases co-occur.   The ranking and presentation of search results as taught by Kim could have been combined with the drag and drop query having differentiated results as taught by Tong and Blackwell to provide a method of ranking and grouping search results according to percentage of relevance for a drag and drop query.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 



Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as obvious over Tong (Patent Application Publication 2004/0255237; hereinafter referred to as Tong) in view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Warn et al. (Patent Application Publication 2017/0024662; hereinafter referred to as Warn).  

	As per claim 13, Tong and Blackwell in combination teach the method of claim 10 as noted above.  
	Neither Tong nor Blackwell explicitly disclose: wherein the operations comprise: clustering the search results into clusters; evaluating the clusters to assign ranks to objects within the search results of the clusters, wherein a rank corresponds to an amount an object of a search result represents a sub-topic or meaning of the query; and identifying the candidate query objects based upon the ranks.

	However, Warn teaches wherein the operations comprise: clustering the search results into clusters [Warn, results may be clustered and sorted (0119)];

evaluating the clusters to assign ranks to objects within the search results of the clusters, wherein a rank corresponds to an amount an object of a search result represents a sub-topic or meaning of the query [Warn, results may be ranked and clustered according to similarity (0103)]; and 
identifying the candidate query objects based upon the ranks [Warn, based on their item rating, five records 90 of the selected QRM group 38a are displayed, see Fig. 3 (Fig. 3)].


	As per claim 14, Tong and Blackwell in combination teach the method of claim 10 as noted above.  
	Neither Tong nor Blackwell explicitly disclose: wherein the operations comprise: clustering the search results into clusters; evaluating the clusters to assign ranks to objects within the search results of the clusters, wherein a rank corresponds to an amount an object of a search result differentiates from a sub-topic or meaning of other search results.
	However, Warn teaches: clustering the search results into clusters [Warn, results may be ranked and clustered according to similarity (0103)];



identifying the candidate query objects based upon the ranks [Warn, based on their item rating, five records 90 of the selected QRM group 38a are displayed, see Fig. 3 (Fig. 3)].
As depicted in Fig. 3, records are displayed according to their rank and grouping.  Records which are displayed have been identified as candidates.
	Tong and Blackwell in combination teach a method of displaying differentiated search results of a drag and drop query.  Warn teaches grouping and ranking results according to similarity.   The ranking and presentation of search results as taught by Warn could have been combined with the drag and drop query having differentiated results as taught by Tong and Blackwell to provide a method of ranking and grouping search results according to similarity.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of ranking and grouping search results according to similarity for a drag and drop query.  
  
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (Patent Application Publication 2007/0157129; hereinafter referred to as Facemire). In view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell).

	As per claim 15, Facemire discloses a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations [Facemire, 0042], the operations comprising:

receiving a query submitted through a computing device [Facemire, a query may be dragged and dropped for different sources and the preview results are displayed (0028)].

responsive to receiving the query, concurrently rendering, on a display of the computing device [Facemire, a query may be dragged and dropped for different sources and the preview results are displayed (0028)].

a query input user interface [Facemire, a palate of searches 300, to be performed in parallel, Fig. 3 (0030)].

a first user interface populated with one or more first search results of the query [Facemire, result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)].

a second user interface populated with one or more second search results of the query [Facemire, result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)].

wherein the one or more first search results populated in the first user interface comprise a first search result, 
		
receiving user input comprising a drag and drop command 
	
	Facemire does not explicitly disclose 
	However, Blackwell teaches 
content/terms currently viewed into text box 180 
modifying the query using the at least some of the first object to create a modified query [Blackwell, selected content may be added to the search string, a new search may be instantly performed and the results are updated (0030)].
	Facemire discloses a graphical user interface having a plurality of separate source interfaces for generating and displaying search results in parallel from a drag-and-drop command search interface.  Blackwell teaches a query refinement method which allows a user to drag and drop search result objects to a web page input field, thereby modifying the query.  The query modification as taught by Blackwell could have been applied to the parallel search interface as taught by Facemire to provide a method of modifying a parallel search based on displayed content items.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of modifying a parallel search based on displayed content items, thereby increasing user satisfaction.


	As per claim 16, Facemire and Blackwell in combination teach the non-transitory machine readable medium of claim 15 as noted above and further teach wherein the operations comprise: 
.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (Patent Application Publication 2007/0157129; hereinafter referred to as Facemire). In view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Leukart et al. (U.S. Patent 7,747,966; hereinafter referred to as Leukart).

	As per claim 17, Facemire and Blackwell in combination teach the non-transitory machine readable medium of claim 15 as noted above and further teach wherein the first user interface comprises a first calendar user interface and the first object comprises a first calendar entry [Facemire, result panels 210 and 225 may be displayed for data source 1 and data source 2 (0029)].
at least one of:
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts (second object) and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].

wherein the second user interface comprises a first file system user interface and the second object comprises a first file; or
wherein the second user interface comprises a first social network user interface and the second object comprises a first social network post.

	However, Leukart teaches wherein the first user interface comprises a first calendar user interface and the first object comprises a first calendar entry [Leukart, the user interface includes an inbox (email user interface) listing email items (email objects) the To-Do bar (calendar) includes date picker control see Fig. 2 (col. 5, lines 15-27), appointments (calendar entries) are listed in the To-Do bar, see Fig. 6 (col. 7, lines 62-65)].
	Facemire and Blackwell in combination teach an interface for a drag and drop query from search results across diverse interfaces.  Leukart teaches calendar and email interfaces having calendar and email objects.  The calendar and email interfaces as taught by Leukart could have been applied to the drag and drop query as taught by Facemire and Blackwell to provide a method of displaying calendar and email search results for a drag and drop query.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of displaying calendar and email search results for a drag and drop query, thereby increasing user satisfaction.



	As per claim 18, Facemire and Blackwell in combination teach the non-transitory machine readable medium of claim 15 as noted above and further teach wherein the first user interface comprises a first email user interface and the first object comprises at least one of a first email or a first email attachment; and [Blackwell, search results may include hyperlinks (first object), text excerpts and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
at least one of:
wherein the second user interface comprises a first file system user interface and the second object comprises a first file; or
wherein the second user interface comprises a first social network user interface and the second object comprises a first social network post.
.
	Neither Facemire nor Blackwell explicitly teach comprises wherein the second user interface comprises a first calendar user interface and the second object comprises a first calendar entry.
	However, Leukart teaches wherein the second user interface comprises a first calendar user interface and the second object comprises a first calendar entry [Leukart, the user interface includes an inbox (email user interface) listing email items (email objects) the To-Do bar (calendar) includes date picker control see Fig. 2 (col. 5, lines 15-27), appointments (calendar entries) are listed in the To-Do bar, see Fig. 6 (col. 7, lines 62-65)].	
.




Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (Patent Application Publication 2007/0157129; hereinafter referred to as Facemire). In view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Arrouye et al. (Patent Application Publication 2008/0033919; hereinafter referred to as Arrouye).  

	As per claim 19, Facemire and Blackwell in combination teach the non-transitory machine readable medium of claim 15 as noted above and further teach 
at least one of:
wherein the second user interface comprises a first calendar user interface and the second object comprises a first calendar entry;
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
wherein the second user interface comprises a first social network user interface and the second object comprises a first social network post.
	Neither Facemire nor Blackwell explicitly teach wherein the first user interface comprises a first file system user interface and the first object comprises a first file..
	However, Arrouye teaches wherein the first user interface comprises a first file system user interface and the first object comprises a first file [Arrouye, a user interface 
	Facemire and Blackwell in combination teach an interface for a drag and drop query from search results across diverse interfaces.  Arrouye teaches a user interface for a file system having document objects.  The file system interface and file system objects as taught by Arrouye could have been applied to the drag and drop query across interfaces as taught by Facemire and Blackwell to provide a method of displaying file system search results for a drag and drop query.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of displaying file system search results for a drag and drop query, thereby increasing user satisfaction.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (Patent Application Publication 2007/0157129; hereinafter referred to as Facemire). In view of Blackwell et al. (Patent Application Publication 2015/0058318; hereinafter referred to as Blackwell) in further view of Leukart et al. (U.S. Patent 7,747,966; hereinafter referred to as Leukart) in further view of Seligmann et al. (Patent Application Publication 2011/0078173; hereinafter referred to as Seligmann).  


	As per claim 20, Facemire and Blackwell in combination teach the non-transitory machine readable medium of claim 15 as noted above and further teach 
at least one of:
wherein the second user interface comprises a first calendar user interface and the second object comprises a first calendar entry;
wherein the second user interface comprises a first email user interface and the second object comprises at least one of a first email or a first email attachment [Blackwell, search results may include hyperlinks (first object), text excerpts and thumbnail images of the target pages, i.e. multiple sources (0028), a selected search result may be via instant message or a social networking website or email (0029)].
wherein the second user interface comprises a first file system user interface and the second object comprises a first file.
.

	However, Seligmann teaches wherein the first user interface comprises a first social network user interface and the first object comprises a first social network post [Seligmann, a display includes a social network view 202 (social network user interface) and user message postings in viewer 205, see Fig. 8 (0137)]
	Facemire and Blackwell in combination teach an interface for a drag and drop query from search results across diverse interfaces.  Seligmann teaches a social network user interface with user message postings.  The social network user interface as taught by Seligmann could have been applied to the drag and drop query across interfaces as taught by Facemire and Blackwell to provide a method of displaying social network search results for a drag and drop query.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of displaying social network search results for a drag and drop query, thereby increasing user satisfaction.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.